DETAILED ACTION
Receipt is acknowledged of Applicant’s remarks and RCE, filed on 23 November 2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 November has been entered.
*  *  *  *  *
Claim Interpretation
	Independent claim 1 is a composition claim using the open transition term “comprising.”  The composition has two components: (a) a cross-linked cationic polysaccharide; and (b) a polynucleotide.  The claim further defines the polysaccharide as selected form the group consisting of starch and guar gum.  Additional structural limitations include complex dimension size.  The claim further contains functional limitations directed to polynucleotide and polysaccharide binding and rainfastness.
*  *  *  *  *

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 18, 33, and 35 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0146826 (“Domb”) (see IDS filed on 28 May 2019).
	Domb teaches a polycation composition comprising a polysaccharide chain having an amount of saccharide units ranging from 2 to 2000 (see abstract).
	Regarding claim 1, Domb teaches a composition comprising a cross-linked cationic polysaccharide (see [0083] and [0085]) and a polynucleotide (see [0032).  Domb further discloses that the polynucleotide and the cross-linked cationic polysaccharide particle are bound by electrostatic attraction to form a complex (see [0014]).
	The disclosed complex has at least one dimension that exceeds 200 nm; e.g., polysaccharide-spermine cationic complexes of more than 10,000 nm (see [0050]-[0053] and [0201]).
	Regarding the newly added limitation to claim 1, “wherein the polysaccharide is selected from the group consisting of starch and guar gum,” polysaccharide chains disclosed by Domb include dextran (see [0047]), which is a glucan equivalent to starch according to the instant specification (see [0009]).  The instant specification states that 
	Regarding the hydrophilic particle of claim 5, the disclosed has a hydrophilic region (see [0068] and [0101]).  Regarding porosity, this is an inherent property of the complex claimed instantly and taught by Domb.
Regarding claims 6 and 7, the complex may be non-soluble and the composition may be provided as an aqueous suspension (see [0095] and [0100]).  
Regarding claims 8-10, the disclosed polysaccharide backbone is grafted with a complexation functionality such as an aliphatic organic cationic residue containing at least two amino groups (see [0068]).  
Regarding claim 18, the patentability of product-by-process claims is based on the product itself.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding claim 33, disclosed polymers of nucleotides may comprise mRNAs (see [0078]).
Regarding claim 35, the composition may comprise water (see [0100]).  
Regarding the property of improved rainfastness of claim 1, Applicant’s composition, as claimed, contains the same components in the same configuration as In re Fitzgerald, 205 USPQ 594.  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to make the composition recited in instant claim 1, as taught by Domb.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because it is capable of complexing various plasmids and antisense, administering them into various cells in high yields and into the nucleus in active form to produce the desired protein, as explained by Domb (see [0027]).   
*  *  *  *  *
Response to Arguments
Applicant's arguments filed on 23 November 2020 have been fully considered but they are not persuasive.
Applicant argues that “although dextran is listed as one of the alternative embodiments in the specification, it is not encompassed in the scope of the pending claims in the instant application.”  See remarks, page 4.
Examiner respectfully disagrees.  The instant specification draws structural and functional equivalency between starch and dextran at least seven (7) times (see [0009], [0010], [0011], [0016], [0018], and [0049] of the published application and original claim 24.)  In each instance, the specification explicitly notes that either starch or dextran are “examples of suitable glucans” and that the disclosed cross-linked cationic polysaccharide comprises, inter alia, a glucan (see, e.g., [0049]).  Thus the specification, notes that both starch and dextran are structurally equivalent (both are glucans which can be used in the disclosed cross-linked cationic polysaccharide) and functionally equivalent (either one may be used to improve the rainfastness of polynucleotide, since either one may be used in the disclosed cross-linked cationic polysaccharide) (see, e.g., [0051]).  This equivalency drawn by the specification is determinative because, as noted in MPEP 2144.06(II),
In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In reRuff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) (The mere fact that components are claimed as members of a Markush group cannot be relied upon to establish the equivalency of these components. However, an applicant’s expressed recognition of an art-recognized or obvious equivalent may be used to refute an argument that such equivalency does not exist.); Smithv.Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other. However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography. "This, in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor." 209 USPQ at 759.).  

	Emphasis supplied.
It should be noted that the claims are rejected as obvious and not anticipatory.  
Applicant argues, “although Domb broadly mentions ‘a polycation composition comprising a polysaccharide chain having an amount of saccharide units ranging from 2 to 2000,’ Domb does not mention the subgenus “glucan” at all, let alone “starch” or “guar gum” in particular.”  See remarks, page 4. 
Examiner respectfully submits that Domb explicitly discloses the subgenus in the form of dextran, which as noted above, is considered to be equivalent to starch by the instant specification.  As disclosed by Domb at [0047], “[i]n another preferred embodiment of the present invention said polysaccharide chain is selected from the group consisting of dextrans, arabinogalactan, pullulan, cellulose, cellobios, inulin, chitosan, alginates and hyaluronic acid.”  Emphasis added.
Applicant argues, “[a] person skilled in the art would understand that the disclosure in Domb is related to developing polycation compositions for gene therapy and for delivering genes into various cells.”  See remarks, page 4.
In response, Examiner respectfully submits that the claims are directed to a composition, not a method of using.  
Applicant argues, “[s]ince the single cited reference at best only teaches the broad genus “polysaccharide,” the burden is on the Examiner to carry out further analysis considering the factors listed in the M.P.E.P at § 2144.08 in order to determine whether one skilled in the art would have been motivated to select the claimed species or subgenus.”  See remarks, pages 4-7.
Examiner respectfully disagrees that Domb only teaches the broad genus “polysaccharide.”  As explained above, Domb explicitly discloses the claimed species or subgenus equivalent in the form of dextran polysaccharide chain.  As noted above, dextran is considered to be equivalent to starch by the instant specification.  As disclosed by Domb at [0047], “[i]n another preferred embodiment of the present invention said polysaccharide chain is selected from the group consisting of dextrans, arabinogalactan, pullulan, cellulose, cellobios, inulin, chitosan, alginates and hyaluronic acid.”  Emphasis added.  Based on this teaching, it is Examiner’s position that the additional analysis mentioned by Applicant is not relevant in this situation. 
Regarding the doctrine of inherency, Applicant argues that Domb “at best describes compositions comprising ‘a polysaccharide’ in general and those comprising ‘dextran’ in particular and does not disclose starch or guar gum.  Applicant also argues that Examiner has not provided evidence that a “polysaccharide” composition or “glucan” must necessarily have the “rainfastness” property based on the description in Domb.  See remarks, page 8.
Examiner respectfully submits that this argument contradicts the instant specification which explicitly draws equivalency between dextran and starch at least seven (7) times, as explained above.  Thus, according to Applicant’s own disclosure, a cross-linked cationic polysaccharide, wherein the polysaccharide is starch, will have the same properties as a cross-linked cationic polysaccharide, wherein the polysaccharide is dextran.  Applicant’s own disclosure also establishes that Domb’s dextran based cross-linked cationic polysaccharide will lead to the same properties as a starch based cross-linked cationic polysaccharide, as is instantly claimed.  
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615